Exhibit 10.6

 

AMENDMENTS TO THE "TRU" PARTNERSHIP EMPLOYEES' SAVINGS AND PROFIT SHARING PLAN

            WHEREAS, Toys "R" Us, Inc. (the "Company") maintains the "TRU"
Partnership Employees' Savings and Profit Sharing Plan ("the Plan") for the
benefit of its eligible employees; and             WHEREAS, pursuant to Section
8.02(a) of the Plan, the Company is authorized to amend the Plan; and  
          WHEREAS, pursuant to and in exercise of the autonomy retained by the
Company under Section 8.02 of the Plan, the Compensation and Organizational
Development Committee of the Board of Directors of the Company, acting on behalf
of the Company, has authorized the following amendment to the Plan;            
NOW THEREFORE, the Plan is hereby amended as follows, effective as of the date
indicated:        1. Effective as of February 1, 2005, Subparagraph (a) of
Section 1.08 Compensation, Section 415 Compensation, Total Compensation is
amended to read as follows:             "(a)     "Compensation" shall mean all
salaries and wages paid by an Employer to a Participant before any Savings
Contributions are deducted hereunder pursuant to Section 3.01, including bonuses
(other than project completion bonuses and retention or success bonuses),
overtime pay, commissions and amounts that are reduced in accordance with salary
or wage reduction authorization elections and contributed on behalf of
Participants by an Employer to a "cafeteria plan," as that term is defined in
Section 125 of the Code, pursuant to Section 125 of the Code, or any plan of
deferred compensation. Notwithstanding the foregoing, "Compensation" does not
include expense reimbursements, group life insurance premiums, contributions to
this Plan (other than Savings Contributions) and any employer contributions to
the Toys "R" Us Employee Stock Purchase Plan or any other like payments or
benefits under this Plan or any other pension, profit sharing, stock option,
stock purchase, welfare or similar plan, premiums on accident and health
policies and medical reimbursements."        2. Effective as of the date
indicated in the Plan language set out below, Subparagraph (b) of Section 5.04
Determination of Benefits Upon Termination of Employment Other Than by
Retirement Disability or Death is amended to read as follows:            
"(b)     A Participant who renders at least one (1) Hour of Service and who
terminates employment for reasons other than Retirement, Disability or death
shall have a nonforfeitable right in his Basic Contribution Account, valued as
of the Valuation Date immediately preceding or coinciding with the date of
distribution of the Account determined in accordance with the following
schedule:   Number of Years of Service Vested Interest Under 5 years None 5 or
more years 100%   On March 17, 2005, the Company entered into an Agreement and
Plan of Merger with Global Toys Acquisition, LLC, and Global Toys Acquisition
Merger Sub, Inc. (the "Merger Agreement"), which provided for certain amendments
to this Plan. To give effect to the Merger Agreement, and notwithstanding
anything to the contrary in this Section 5.04, any Participant who has at least
four Years of Service as of the Effective Time (as defined in the Merger
Agreement) shall be fully vested in his or her Basic Contribution Account as of
the Effective Time; provided, however, this provision shall not apply to the
extent that it causes the Plan or the Trust to fail to constitute a qualified
plan or trust, as applicable, under Sections 401(a) and 501(a) of the Code."  
     3. This Amendment shall be effective as of the date(s) indicated above.
Except as amended herein, the Plan shall continue in full force and effect.  
          IN WITNESS WHEREOF, the undersigned Officer of the Company has caused
this instrument to be executed this 9th day of June, 2005.

 

                                          

                               

      

                                                  

                                          

                               

      

                                                  

                                          

                               

      

Toys “R” Us, Inc.

                                          

                               

      

(Registrant)                                      

                                          

                               

      

                                                  



                               

By:   

/s/ Deborah M. Derby       

                                          

                               

Name:   

Deborah M. Derby

                               

Title:   

Executive Vice President -

                               

Human Resources